Title: To Thomas Jefferson from Henry Dearborn, 23 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department 23nd Jany 09
                        

                        I have the honor of proposing for your Approbation Thomas H. Holland of N. Ca. to be appointed Surgeons Mate in the Army of the U. S.
                  Accept Sir &c.
                        
                            
                        
                    